Title: To Thomas Jefferson from Parent, 16 February 1789
From: Parent (Parant), M.
To: Jefferson, Thomas


Beaune, 16 Feb. 1789. A shipment of four baskets “de Bouteille enpaillé et Enballé et Cordé et marqué P S No. 1 et 2 et 3 et 4,” one of which contains “vingt Cinq poirre de BonCretien que je vous Envoyé parceque je Crois quit doit Estre Rare assé à paris par la gelé qui c’est faites Cest hyvert.” There are 248 or 249 bottles in the four baskets, which left the 14th and should be received late in the month or by 1 Mch. at the latest, “par le Sieur Bernier, voiturie ordinaire De Trois, et vous luy feré paye soixante six livres pour tout, voiture et Drois tout Compris.” Asks TJ to send his pass to the Rambouillet barrier some days ahead. The wine went off in good condition; he sent all of the better wine of 1784. “Les vins ont extrement augmenté depuis peux de jours. Les vignerons dise que les vignes sont presque toute perdüe.” He bought two casks as soon as he received TJ’s letter, yet it cost 170₶, plus 60₶ for the bottles, 28₶ for the basket and packing, and 14₶ for straw and corks, in all 272₶. “Je suis Esté chez Mr. Bachey mais il n’a plus de sa goute D’or ca vieux, il n’en [a] que de 87 qui ne sont point de bonne qualite ny les blanc Comme les Rouge, il estoit bien Cher, de bien mauvaise qualité; mais il a Encorre Sept pieces De ses Deux feuillette de goute D’or de 1788 qui sont Ecellent, mais il veut en avoir cinq cent livres De la queue. A présent il a Dejà vendüe la moitie au prix la saison.” If TJ wishes any, he should let him know: “il est de bonne qualité Cette année, il sera bon pour la fin de l’automne à mettre en bouteille.” He hopes to see TJ in Paris in May on his way to Rouen.
